PER CURIAM.
■On March 2, 1961, an informal petition for writ of habeas corpus was filed by the mother and sister of John D. Champion, who, it is alleged, is presently in confinement as a result of a conviction for escape. The prisoner has since filed a petition in his own behalf, also praying for his release from imprisonment. It appears that the petitions do not make a prima facie showing that the prisoner is entitled to be discharged from custody. Accordingly, the petitions are denied but without prejudice to the person detained or some other person in his behalf to file a new or amended petition clearly showing by affidavit or other evidence that the petitioner was an unmarried minor at the time of his trial for escape and that the provisions of Section 932.38, F.S.A. were not complied with in his case.
It is so ordered.
THOMAS, C. J., and TERRELL, HOB-SON, THORNAL and O’CONNELL, JJ., concurring.